Civilian pay. — Plaintiff, an employee of International Cooperation Administration, lost his position when his agency was abolished. He was given a time-limited position with the Agency for International Development, which agency had been established by the Secretary of State on order of the President pursuant to section 621(b) of the Foreign Assistance Act of September 4,1961,75 Stat. 460. Upon termination of the temporary position with AID, plaintiff sued to recover his back pay on the ground that his rights under section 12 of the Veterans Preference Act of 1944 had been violated when the functions of ICA were allegedly transferred to AID.
The case came before the court on plaintiff’s and defendant’s cross motions for summary judgment. Upon consideration thereof, together with oral argument, and based on the Foreign Assistance Act of 1961, 75 Stat. 445, and Myers v. Hollister, 226 F. 2d 346 (C.A.D.C. 1955), the court concluded that plaintiff was not entitled to recover and the petition was dismissed.